
	
		I
		112th CONGRESS
		1st Session
		H. R. 2539
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Ms. Fudge introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a competitive grant program for youth summer
		  job placement.
	
	
		1.Short titleThis Act may be cited as the
			 National Youth Summer Jobs Act of
			 2011.
		2.Grants for summer
			 jobs for out-of-school youth programs
			(a)In
			 generalThe Secretary of
			 Labor, subject to the availability of appropriations, shall award competitive
			 grants to eligible entities for the purpose of providing job placement during
			 the summer for out-of-school youths.
			(b)Eligible
			 entityFor purposes of this
			 section, an eligible entity shall—
				(1)be a unit of
			 general local government; and
				(2)submit to the Secretary an application at
			 such time, in such manner, and containing such information as the Secretary may
			 require.
				(c)Use of
			 funds
				(1)In
			 generalAmounts received as a grant under this section shall be
			 used for providing summer employment for out-of-school youths that includes
			 employment and job readiness activities, as determined by the Secretary,
			 including work experiences and job placement.
				(2)Use of existing
			 programsAn eligible entity
			 that operates an existing youth summer jobs program may use a grant received
			 under this section to expand such program, in lieu of establishing a new
			 program to provide job placement for youths, by providing under such program
			 job training and support services, including health and nutrition referral,
			 housing referral, financial literacy, and instruction on basic daily living
			 skills.
				(d)Preference
				(1)In
			 generalIn awarding grants under this section, the Secretary
			 shall give preference to an eligible entity in a community where, for the
			 period between 2002 and 2007, at least one of the following rates was higher
			 than the national average:
					(A)High school
			 dropout rate.
					(B)Poverty
			 rate.
					(C)Juvenile offender
			 rate.
					(D)Unemployment rate.
					(E)Industry-depletion
			 rate.
					(2)Additional
			 preferenceIn awarding grants
			 under this section, the Secretary shall give additional preference to an
			 eligible entity that operates in a community where, for the period between 2002
			 and 2007, each rate listed under paragraph (1) was higher than the national
			 average of each such rate.
				(e)Grant
			 terms
				(1)DurationA
			 grant awarded under this section shall be for a term of not less than 5
			 years.
				(2)Grant
			 amountThe Secretary shall
			 determine the amount of funds in a grant under this section.
				(3)Limitation on
			 number of grantsA grant recipient under this section shall not
			 have more than 1 grant under this section at anytime. Once a grant term ends,
			 the recipient of such grant may re-apply for a grant under this section.
				(4)Return of
			 unobligated grant fundsNot later than 30 days after the date on
			 which a grant term ends, the eligible entity who received such grant shall
			 return any unspent grant funds to the Secretary.
				(f)Reports
				(1)Eligible
			 entityNot later than
			 September 30 of each fiscal year for which an eligible entity receives a grant
			 under this section, such entity shall submit to the Secretary a report
			 describing the grant-funded program conducted by such entity. The report shall
			 include an assessment of how such program improved the employability skills of
			 out-of-school youths.
				(2)SecretaryNot later than August 1 of each fiscal year
			 for which a grant is awarded under this section, the Secretary shall submit a
			 report to Congress on the effectiveness of each grant-funded program. Such
			 report shall include an assessment of the effectiveness of such program to
			 improve General Education Development attainment and job placement of
			 out-of-school youths participating in such program.
				(g)DefinitionsIn
			 this section:
				(1)Eligible
			 youthThe term eligible
			 youth means an individual who has attained age 14 but not age 22.
				(2)Out-of-school
			 youthThe term
			 out-of-school youth means—
					(A)an eligible youth who is enrolled in a
			 public or private secondary school; or
					(B)an eligible youth
			 who has received a secondary school diploma or its equivalent but is
			 basic-skills deficient, unemployed, or underemployed.
					(3)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(4)Unit of general
			 local governmentThe term unit of general local
			 government has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).
				(h)Authorization of
			 AppropriationsFor grants
			 under this section, there are authorized to be appropriated to the Secretary
			 the following amounts:
				(1)$20,000,000 for
			 fiscal year 2012.
				(2)$30,000,000 for
			 fiscal year 2013.
				(3)$40,000,000 for
			 fiscal year 2014.
				(4)$50,000,000 for fiscal year 2015.
				(5)$60,000,000 for
			 fiscal year 2016.
				(6)$60,000,000 for
			 fiscal year 2017.
				
